Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-8 are pending.
Claim(s) 1-8 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/25/2021 has been entered.
Response to Amendment
This Office Action is responsive to the RCE filed on 02/25/2021.
Claims 1, 3, 7, and 8 are amended. Accordingly, the amended claims are being fully considered by the examiner.
Applicant’s amendments to claim 8 have overcome all the objections to claim 8 as set forth in the previous office action. Accordingly, all the objections to claim 8 as set forth in the previous office action have been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) claims 1-5, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoyt et al. (US20160183687A1) [hereinafter Hoyt], and further in view of Chan et al. (US20160264131A1) [hereinafter Chan] and Heinrich et al. (US20180229674A1) [hereinafter Heinrich].
Claim 1 (amended):
	Regarding claim 1, Hoyt discloses, “A work support system comprising:” [See the work support system 100 as shown in figure 1: “FIG. 1 shows an example OPS 100. The example OPS 100 is a task chair. However, other OPS types may be used in conjunction with the architectures and techniques described below. Many of the structural elements and functionalities (e.g., actuators) described below for the OPS 100 are optional, but may be included in support of sensing and feedback capabilities described further below.” (¶29)… “The system may also be applied in workplace environments outside offices. In some cases, the system may be applied in environments such as automobiles” (¶93)];
	“a judging unit configured to judge whether a user needs a break on a basis of” “user information relating to the user” [See the judging system monitors the user/worker “The system may determine actionable observations based on sensor and application data.” “an observation may include identification of a time in which a down period in an operator's schedule exists. The system may send a notification to the operator to encourage the operator to take a break during the down period” “The system may also remind you not to take a break when meetings are upcoming.” “the system may identify a signature indicating an operator may be planning to take a break soon (e.g., motion in chair, habitual information, clearing a to-do-list in an application, and/or other activity). In response, the system may encourage the operator to delay the break to a more appropriate time. The content of a meeting may also affect break timing and content. For example, a walking break may be recommended by the system before a phone-call based meeting, because the operator may not necessarily walk to the meeting.” (¶71)];
	“wherein the user is executing predetermined work different from driving” [See the user is executing office work (e.g.; work that’s different than driving): “The system may also remind you not to take a break when meetings are upcoming.” “the system may identify a signature indicating an operator may be planning to take a break soon (e.g., motion in chair, habitual information, clearing a to-do-list in an application, and/or other activity). In response, the system may encourage the operator to delay the break to a more appropriate time. The content of a meeting may also affect break timing and content. For example, a walking break may be recommended by the system before a phone-call based meeting, because the operator may not necessarily walk to the meeting.” (¶71)];
	user is executing work “within a first mobile body which is an autonomously traveling” mobile body [See the OPS 100 includes the mobile body 101 that can autonomously travel: “The station 103 may include a charging station for the mobile portion 101. The mobile portion may use motive systems to travel to the charging station during periods of non-use. In some cases, charging arms or other extenders may fold out from the mobile portion 101 or charging station to charge the mobile portion during periods of non-use.” (¶30)… “The system may also be applied in workplace environments outside offices. In some cases, the system may be applied in environments such as automobiles” (¶93)];
	“instruct” “to provide predetermined service to the user when it is judged that the user needs a break” [See the system is instructed to provide the user predetermined service (e.g.; encourage the user) to the user when it is determined that the user needs a break (e.g.; determine that user experienced long sedentary period, long physical activity, stressful period): “the system may encourage an extended break after a long sedentary period. Alternatively, the system may encourage a sedentary break after a long physically active or stressful period.” (¶73)], but doesn’t explicitly disclose, “judge whether a user needs a break on a basis of a degree of fatigue of the user determined based on user information relating to the user,” user “within a first mobile body which is an autonomously traveling vehicle;” “a managing unit configured to instruct the first mobile body to provide predetermined service to the user when it is judged that the user needs a break” “wherein the predetermined service is a service that changes an environment within the first mobile body to an environment state which is different from an environment state during execution of the predetermined work, and is a service for alleviating fatigue of the user accumulated during execution of the predetermined work.”
	However, Chan disclose, user “within a first mobile body which is an autonomously traveling vehicle;” [See the user (e.g.; occupant passenger who doesn’t drive the car) is within a mobile body that is an autonomous traveling vehicle: “a vehicle including an occupant monitoring system, a robotic driving system, and a processing circuit coupled to the occupant monitoring system and the robotic driving system” (¶3)… “The occupant type may include,” “a passenger,” “A passenger refers to a rider in the vehicle who may control certain vehicle features, such as an entertainment system and a heating/air conditioning system and not others (e.g., driving controls, such as the brake pedal).” (¶41)];
	“a managing unit configured to instruct the first mobile body to provide predetermined service to the user when it is judged that the user needs” service [See the system controls the vehicle to provide a predetermined service (e.g.; activate air conditioner to control the temperature to achieve comfortable environment) to the user (e.g.; occupant passenger who doesn’t drive the car) when the system determines that the user needs a service (e.g.; the system determines that the user needs service): “acquired occupant data is compared against preset values.” “the acquired occupant data is compared against reference occupant data.” “while in robotic driving mode, if an occupant's temperature increases above one-hundred degrees, processing circuit 150 may command the air-conditioning system to activate” “if the grip force on a handhold increases in robotic driving mode, processing circuit 150 may command the vehicle to slow down its speed. Thus, a user or occupant has a wide amount of customization possibilities via the setting input.” (¶67)… “The occupant type may include,” “a passenger,” “A passenger refers to a rider in the vehicle who may control certain vehicle features, such as an entertainment system and a heating/air conditioning system and not others (e.g., driving controls, such as the brake pedal).” (¶41)];
	“wherein the predetermined service is a service that changes an environment within the first mobile body to an environment state which is different from an environment state during execution of the predetermined work,” [See the predetermined service is a service that changes the environmental state (e.g.; activate air conditioner to change the environmental from uncomfortable to comfortable such that the system controls to change the temperature to achieve comfortable temperature) to an environmental state that is different than the environmental state when the user was performing predetermined work (e.g.; new environmental temperature is different than the temperature when the user was executing work such as occupant is experiencing discomfort and increasing the rate of perspiration while riding the autonomous car): “the occupant data may be acquired by an occupant monitoring system 130 using one or more sensors.” (¶58)… “processing circuit 150 may utilize a plurality of occupant data points to improve accuracy.” “if the temperature rises by five degrees Fahrenheit and the moisture content has increased by five percent (which may indicate an increase in perspiration); processing circuit 150” “turns on the air conditioning system. Thus, the combination of occupant data points led processing circuit 150 to determine there is discomfort, which impacted the vehicle operation command determination.” (¶39)… “acquired occupant data is compared against preset values.” “the acquired occupant data is compared against reference occupant data.” “while in robotic driving mode, if an occupant's temperature increases above one-hundred degrees, processing circuit 150 may command the air-conditioning system to activate” (¶67)… “The occupant type may include,” “a passenger,” “A passenger refers to a rider in the vehicle who may control certain vehicle features, such as an entertainment system and a heating/air conditioning system and not others (e.g., driving controls, such as the brake pedal).” (¶41)], but doesn’t explicitly disclose, “judge whether a user needs a break on a basis of a degree of fatigue of the user determined based on user information relating to the user,” “instruct the first mobile body to provide predetermined service to the user when it is judged that the user needs a break” “wherein the predetermined service” “is a service for alleviating fatigue of the user accumulated during execution of the predetermined work.”
	However, Heinrich disclose, “judge whether a user needs a break on a basis of a degree of fatigue of the user determined based on user information relating to the user,” [See the system detects if the passenger/user needs a break on the basis of degree/level of fatigue of the user (e.g.; level of fatigue such as level of sleepiness/drowsiness/stress) based on user information (e.g.; monitored user information such as breathing, moods, sleep patterns, activity level etc.): “The Vital Signs Camera, with its unobtrusive pulse and breathing rate capabilities, enables tracking of moods, sleep patterns, and activity levels, and can be used to help detect” “passenger drowsiness (e.g., sleepiness levels), stress, and attention levels.” (¶29)];
[See the system instructs the mobile body to provide predetermined service (e.g.; detect user needs break based on detected user related parameters and adaptively provide service to the user based on making predetermined adjustment to the vehicle parameter) to the user/passenger based on detecting that the user needs a break: “one or more sensors is presented that receives one or more physiological parameters of a user sensed by the one or more sensors and causes adjustment of one or more vehicle parameters based on the one or more physiological parameters” “a mechanism to monitor changes in the physiological parameters and adjust the vehicle parameters based on those changes in an adaptive manner” (¶5)… “identify the user based on the sensed one or more physiological parameters, wherein the adjustment of the one or more vehicle parameters is based on pre-defined user settings. A user, whether driver or passenger, once identified by the wearable device, causes adjustment in pre-defined settings for that user (e.g., as learned) including one or any combination of vehicle seat settings, mirror settings, interior climate settings, playback of one or a combination of video or audio playback, driving plan settings, or game console settings.” (¶6)]; 
	“wherein the predetermined service” “is a service for alleviating fatigue of the user accumulated during execution of the predetermined work.” [See the system provides service (e.g.; adjustment to the seat) to the user, where the service is provided to the user to alleviate fatigue of the user (e.g.; set adjustment to alleviate pain/stress/fatigue) that is accumulated during execution of the predetermined work “one or more sensors is presented that receives one or more physiological parameters of a user sensed by the one or more sensors and causes adjustment of one or more vehicle parameters based on the one or more physiological parameters” “a mechanism to monitor changes in the physiological parameters and adjust the vehicle parameters based on those changes in an adaptive manner” (¶5)… “should a user recently experience lower back trauma, as monitored by postural information acquired” “by accelerometer sensors,” “upon identification, adjustments may be caused by signaling of the wearable device to vehicle logic resulting in a change to the pre-defined user settings (e.g., the lumbar control of the seat may be activated to a new position that alleviates pain, or the seat may be moved closer than the pre-defined setting to reduce stress on the lower back).” (¶7)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the mobile body of autonomously traveling vehicle where the user is situated, and combined the capability of instructing the mobile body to provide predetermined service to the user when it determines that the user needs predetermined service, where the predetermined service is changing the environment state to an environment state that is different than the environment state when the user was performing a predetermined work taught by Chan, and combined the capability of judging if the user needs a break on the basis of fatigue of the user based on monitoring information related to the user, and capability of instructing the mobile body to provide predetermined service to the user when the system judged that the user needs a break, where the predetermined service is a service that alleviates fatigue of [Chan: “the processing circuit, in conjunction with the occupant monitoring system, operates to relieve discomfort from the occupants of a self-driving vehicle.” (¶19)], and in order to accurately interpret the measured parameters related to the user to determine the level of fatigue  [Heinrich: “The memory 44 may also include user data, including weight, height, age, gender, goals, body mass index (BMI) that may be used by the microcontroller executing executable code to accurately interpret the measured parameters.” (¶50)… “help detect driver and/or passenger drowsiness (e.g., sleepiness levels), stress,” (¶29)].
	
Claim 2:
	Regarding claim 2, Hoyt, Heinrich, and Chan disclose all the elements of claim 1.
	Regarding claim 2, Hoyt further discloses, “wherein the user information includes at least biological information acquired from the user who is executing work within the first mobile body.” [See the user information is collected where the user information include biological information such as image data: “Signatures may include virtually any reoccurring set of observable phenomena that may be used to identify a particular individual, group of individuals, behavior, mental state, and/or other attribute. For example, identifiable motion patterns, radio frequency identification (RFID) tags, a gate while walking, facial images, fingerprints, gestures, daily routines or other habits, biometric data, location data, smartphone or device data, job description, and or other identifiable data.” (¶66)].

Claim 3 (amended):
	Regarding claim 3, Hoyt, Heinrich, and Chan disclose all the elements of claims 1-2.
	Regarding claim 3, Hoyt further discloses, “wherein the user information includes acquired time,” [See the user information is detected by the system and the user information includes acquired time information (e.g.;): “a seating senor may be 2 in×1 in×3/4 in and have sensors capable of measuring” “time,” (¶56)];
	“the biological information includes an image acquired from the user,” [See the user information is collected where the user information include biological information such as image data: “Signatures may include virtually any reoccurring set of observable phenomena that may be used to identify a particular individual, group of individuals, behavior, mental state, and/or other attribute. For example, identifiable motion patterns, radio frequency identification (RFID) tags, a gate while walking, facial images, fingerprints, gestures, daily routines or other habits, biometric data, location data, smartphone or device data, job description, and or other identifiable data.” (¶66)], but doesn’t explicitly disclose, “the judging unit determines the degree of fatigue of the user on a basis of at least one of the number of times of occurrence of a biological phenomenon in the acquired biological information 
	However, Heinrich disclose, “the judging unit determines the degree of fatigue of the user on a basis of at least one of the number of times of occurrence of a biological phenomenon in the acquired biological information per unit period and a proportion of a work period which is determined from the image in an elapsed time period.” [Examiner notes that claim requires only one of at least one of 1. the number of times of occurrence of a biological phenomenon in the acquired biological information per unit period and 2. a proportion of a work period which is determined from the image in an elapsed time period. Heinrich teaches the system detects the level of fatigue based on occurrence of biological phenomenon number of times per unit period (e.g.; pulse rate and breathing rate, number of times pulse and breathing occurs per unit period): “The Vital Signs Camera, with its unobtrusive pulse and breathing rate capabilities, enables tracking of” “activity levels, and can be used to help detect” “passenger drowsiness (e.g., sleepiness levels), stress,” (¶29)… “the sensors 38 may measure one or more (physiological) parameters” “One or more of these parameters may be analyzed by the sensor measurement module 48.” “raw data and/or derived data corresponding to one or more of the parameters is communicated to the vehicle processing unit 12 (FIG. 1), which analyzes the parameters and identifies the user and/or determines vehicle parameters to adjust based on these parameters.” (¶35)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of 

Claim 4:
	Regarding claim 4, Hoyt, Heinrich, and Chan disclose all the elements of claim 1, but Hoyt doesn’t explicitly disclose, “the predetermined service is a service that, within the first mobile body, provides one of acoustic data, image data and news data selected in accordance with preference of the user.”
	However, Chan disclose, “the predetermined service is a service that, within the first mobile body, provides one of acoustic data, image data and news data selected in accordance with preference of the user.” [Examiner notes that the claim requires only one of acoustic data, image data and news data. See the system provides acoustic data as predetermined service: “may utilize a plurality of occupant data points to improve accuracy. For example, when the temperature rises by five degrees Fahrenheit, processing circuit 150 asks the occupants of vehicle 100 if everything is okay” (¶39)… “if an occupant's temperature increases above one-hundred degrees, processing circuit 150 may command the air-conditioning system to activate and provide an output asking the occupant if they are comfortable.” (¶67)].


Claim 5:
	Regarding claim 5, Hoyt, Heinrich, and Chan disclose all the elements of claim 1, but Hoyt doesn’t explicitly disclose, “the predetermined service is a service that controls at least one of: lighting, daylighting, and air conditioning within the first mobile body, view from the first mobile body, and tilt of a chair to be used by the user in accordance with preference of the user.”
	However, Chan disclose, “the predetermined service is a service that controls at least one of: lighting, daylighting, and air conditioning within the first mobile body, view from the first mobile body, and tilt of a chair to be used by the user in accordance with preference of the user.” [Examiner notes that the claim requires controlling only one of lighting, daylighting, air conditioning within the first mobile body, view from the first mobile body, and tilt of a chair to be used by the user. See the system controls the air conditioner as predetermined service: “if the temperature rises by five degrees Fahrenheit and the moisture content has increased by five percent (which may indicate an increase in perspiration); processing circuit 150” “turns on the air conditioning system.” (¶39)… “while in robotic driving mode, if an occupant's temperature increases above one-hundred degrees, processing circuit 150 may command the air-conditioning system to activate” “if the grip force on a handhold increases in robotic driving mode, processing circuit 150 may command the vehicle to slow down its speed. Thus, a user or occupant has a wide amount of customization possibilities via the setting input.” (¶67)].


Claim 7 (amended):
	Regarding claim 7, Hoyt discloses, “An information processing method to be executed by a computer” [See the information processing method is executed by the computer: “The methods, devices, processing, and logic described above may be implemented in many different ways and in many different combinations of hardware and software. For example, all or parts of the implementations may be circuitry that includes an instruction processor, such as a Central Processing Unit (CPU), microcontroller, or a microprocessor;” (¶128)… “The method also includes receiving, by a processor coupled to the plurality of sensors, the output signals generated by the plurality of sensors, and determining, by the processor, a current posture of the user” (¶4)… “The system may also be applied in workplace environments outside offices. In some cases, the system may be applied in environments such as automobiles” (¶93)];
	“comprising: a step of judging whether a user needs a break on a basis of” “user information relating to the user” [See the judging system monitors the user/worker and determines if the user/worker needs break based on the monitored data: “The system may determine actionable observations based on sensor and application data.” “an observation may include identification of a time in which a down period in an operator's schedule exists. The system may send a notification to the operator to encourage the operator to take a break during the down period” “The system may also remind you not to take a break when meetings are upcoming.” “the system may identify a signature indicating an operator may be planning to take a break soon (e.g., motion in chair, habitual information, clearing a to-do-list in an application, and/or other activity). In response, the system may encourage the operator to delay the break to a more appropriate time. The content of a meeting may also affect break timing and content. For example, a walking break may be recommended by the system before a phone-call based meeting, because the operator may not necessarily walk to the meeting.” (¶71)];
	“wherein the user is executing predetermined work different from driving” [See the user is executing office work (e.g.; work that’s different than driving): “The system may also remind you not to take a break when meetings are upcoming.” “the system may identify a signature indicating an operator may be planning to take a break soon (e.g., motion in chair, habitual information, clearing a to-do-list in an application, and/or other activity). In response, the system may encourage the operator to delay the break to a more appropriate time. The content of a meeting may also affect break timing and content. For example, a walking break may be recommended by the system before a phone-call based meeting, because the operator may not necessarily walk to the meeting.” (¶71)];
	user is executing work “within a first mobile body which is an autonomously traveling” mobile body [See the OPS 100 includes the mobile body 101 that can autonomously travel: “The station 103 may include a charging station for the mobile portion 101. The mobile portion may use motive systems to travel to the charging station during periods of non-use. In some cases, charging arms or other extenders may fold out from the mobile portion 101 or charging station to charge the mobile portion during periods of non-use.” (¶30)… “The system may also be applied in workplace environments outside offices. In some cases, the system may be applied in environments such as automobiles” (¶93)];
	“a step of instructing” “to provide predetermined service to the user when it is judged that the user needs a break,” [See the system is instructed to provide the user predetermined service (e.g.; encourage the user) to the user when it is determined that the user needs a break (e.g.; determine that user experienced long sedentary period, long physical activity, stressful period): “the system may encourage an extended break after a long sedentary period. Alternatively, the system may encourage a sedentary break after a long physically active or stressful period.” (¶73)], but doesn’t explicitly disclose, “comprising: a step of judging whether a user needs a break on a basis of a degree of fatigue of the user determined based on user information relating to the user,” user “within a first mobile body which is an autonomously traveling vehicle;” “a step of instructing the first mobile body to provide predetermined service to the user when it is judged that the user needs a break, wherein the predetermined service is a service that changes an environment within the first mobile body to an environment state which is different from an environment state during execution of the predetermined work and is a service for alleviating fatigue of the user accumulated during execution of the predetermined work.”
	However, Chan disclose, user “within a first mobile body which is an autonomously traveling vehicle;” [See the user (e.g.; occupant passenger who doesn’t drive the car) is within a mobile body that is an autonomous traveling vehicle: “a vehicle including an occupant monitoring system, a robotic driving system, and a processing circuit coupled to the occupant monitoring system and the robotic driving system” (¶3)… “The occupant type may include,” “a passenger,” “A passenger refers to a rider in the vehicle who may control certain vehicle features, such as an entertainment system and a heating/air conditioning system and not others (e.g., driving controls, such as the brake pedal).” (¶41)];
	“a step of instructing the first mobile body to provide predetermined service to the user when it is judged that the user needs” service [See the system controls the vehicle to provide a predetermined service (e.g.; activate air conditioner to control the temperature to achieve comfortable environment) to the user (e.g.; occupant passenger who doesn’t drive the car) when the system determines that the user needs a service (e.g.; the system determines that the user needs service): “acquired occupant data is compared against preset values.” “the acquired occupant data is compared against reference occupant data.” “while in robotic driving mode, if an occupant's temperature increases above one-hundred degrees, processing circuit 150 may command the air-conditioning system to activate” “if the grip force on a handhold increases in robotic driving mode, processing circuit 150 may command the vehicle to slow down its speed. Thus, a user or occupant has a wide amount of customization possibilities via the setting input.” (¶67)… “The occupant type may include,” “a passenger,” “A passenger refers to a rider in the vehicle who may control certain vehicle features, such as an entertainment system and a heating/air conditioning system and not others (e.g., driving controls, such as the brake pedal).” (¶41)];
	“wherein the predetermined service is a service that changes an environment within the first mobile body to an environment state which is different from an  [See the predetermined service is a service that changes the environmental state (e.g.; activate air conditioner to change the environmental from uncomfortable to comfortable such that the system controls to change the temperature to achieve comfortable temperature) to an environmental state that is different than the environmental state when the user was performing predetermined work (e.g.; new environmental temperature is different than the temperature when the user was executing work such as occupant is experiencing discomfort and increasing the rate of perspiration while riding the autonomous car): “the occupant data may be acquired by an occupant monitoring system 130 using one or more sensors.” (¶58)… “processing circuit 150 may utilize a plurality of occupant data points to improve accuracy.” “if the temperature rises by five degrees Fahrenheit and the moisture content has increased by five percent (which may indicate an increase in perspiration); processing circuit 150” “turns on the air conditioning system. Thus, the combination of occupant data points led processing circuit 150 to determine there is discomfort, which impacted the vehicle operation command determination.” (¶39)… “acquired occupant data is compared against preset values.” “the acquired occupant data is compared against reference occupant data.” “while in robotic driving mode, if an occupant's temperature increases above one-hundred degrees, processing circuit 150 may command the air-conditioning system to activate” (¶67)… “The occupant type may include,” “a passenger,” “A passenger refers to a rider in the vehicle who may control certain vehicle features, such as an entertainment system and a heating/air conditioning system and not others (e.g., driving controls, such as the brake pedal).” (¶41)], but doesn’t explicitly disclose, “comprising: a step of judging whether a user needs a break on a basis of a degree of fatigue of the user determined based on user information relating to the user,” “instructing the first mobile body to provide predetermined service to the user when it is judged that the user needs a break,”  “wherein the predetermined service” “is a service for alleviating fatigue of the user accumulated during execution of the predetermined work.”
	However, Heinrich disclose, “comprising: a step of judging whether a user needs a break on a basis of a degree of fatigue of the user determined based on user information relating to the user,” [See the system detects if the passenger/user needs a break on the basis of degree/level of fatigue of the user (e.g.; level of fatigue such as level of sleepiness/drowsiness/stress) based on user information (e.g.; monitored user information such as breathing, moods, sleep patterns, activity level etc.): “The Vital Signs Camera, with its unobtrusive pulse and breathing rate capabilities, enables tracking of moods, sleep patterns, and activity levels, and can be used to help detect” “passenger drowsiness (e.g., sleepiness levels), stress, and attention levels.” (¶29)];
	“instructing the first mobile body to provide predetermined service to the user when it is judged that the user needs a break,” [See the system instructs the mobile body to provide predetermined service (e.g.; detect user needs break based on detected user related parameters and adaptively provide service to the user based on making predetermined adjustment to the vehicle parameter) to the user/passenger based on detecting that the user needs a break: “one or more sensors is presented that receives one or more physiological parameters of a user sensed by the one or more sensors and causes adjustment of one or more vehicle parameters based on the one or more physiological parameters” “a mechanism to monitor changes in the physiological parameters and adjust the vehicle parameters based on those changes in an adaptive manner” (¶5)… “identify the user based on the sensed one or more physiological parameters, wherein the adjustment of the one or more vehicle parameters is based on pre-defined user settings. A user, whether driver or passenger, once identified by the wearable device, causes adjustment in pre-defined settings for that user (e.g., as learned) including one or any combination of vehicle seat settings, mirror settings, interior climate settings, playback of one or a combination of video or audio playback, driving plan settings, or game console settings.” (¶6)]; 
	“wherein the predetermined service” “is a service for alleviating fatigue of the user accumulated during execution of the predetermined work.” [See the system provides service (e.g.; adjustment to the seat) to the user, where the service is provided to the user to alleviate fatigue of the user (e.g.; set adjustment to alleviate pain/stress/fatigue) that is accumulated during execution of the predetermined work (e.g.; riding the car): “one or more sensors is presented that receives one or more physiological parameters of a user sensed by the one or more sensors and causes adjustment of one or more vehicle parameters based on the one or more physiological parameters” “a mechanism to monitor changes in the physiological parameters and adjust the vehicle parameters based on those changes in an adaptive manner” (¶5)… “should a user recently experience lower back trauma, as monitored by postural information acquired” “by accelerometer sensors,” “upon identification, adjustments may be caused by signaling of the wearable device to vehicle logic resulting in a change to the pre-defined user settings (e.g., the lumbar control of the seat may be activated to a new position that alleviates pain, or the seat may be moved closer than the pre-defined setting to reduce stress on the lower back).” (¶7)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the mobile body of autonomously traveling vehicle where the user is situated, and combined the capability of instructing the mobile body to provide predetermined service to the user when it determines that the user needs predetermined service, where the predetermined service is changing the environment state to an environment state that is different than the environment state when the user was performing a predetermined work taught by Chan, and combined the capability of judging if the user needs a break on the basis of fatigue of the user based on monitoring information related to the user, and capability of instructing the mobile body to provide predetermined service to the user when the system judged that the user needs a break, where the predetermined service is a service that alleviates fatigue of the user taught by Heinrich with the method taught by Hoyt as discussed above. A person of ordinary skill in the work support system field would have been motivated to make such combination in order to provide a comfortable working environment inside/for the autonomous mobile body [Chan: “the processing circuit, in conjunction with the occupant monitoring system, operates to relieve discomfort from the occupants of a self-driving vehicle.” (¶19)], and in order to accurately interpret the measured parameters related to the user to determine the level of fatigue  [Heinrich: “The memory 44 may also include user data, including weight, height, age, gender, goals, body mass index (BMI) that may be used by the microcontroller executing executable code to accurately interpret the measured parameters.” (¶50)… “help detect driver and/or passenger drowsiness (e.g., sleepiness levels), stress,” (¶29)].

Claim 8 (amended):
	Regarding claim 8, Hoyt discloses, “A non-transitory computer readable storage medium that stores a program causing a computer to execute:” [See the non-transitory storage medium stored with a program causing a computer to execute: “The circuitry may further include or access instructions for execution by the circuitry. The instructions may be stored in a tangible storage medium that is other than a transitory signal,” “A product, such as a computer program product, may include a storage medium and instructions stored in or on the medium, and the instructions when executed by the circuitry in a device may cause the device to implement any of the processing described above or illustrated in the drawings.” (¶129)… “The method also includes receiving, by a processor coupled to the plurality of sensors, the output signals generated by the plurality of sensors, and determining, by the processor, a current posture of the user” (¶4)… “The system may also be applied in workplace environments outside offices. In some cases, the system may be applied in environments such as automobiles” (¶93)];
	“a step of judging whether a user needs a break on a basis of” “user information relating to the user” [See the judging system monitors the user/worker and determines if “The system may determine actionable observations based on sensor and application data.” “an observation may include identification of a time in which a down period in an operator's schedule exists. The system may send a notification to the operator to encourage the operator to take a break during the down period” “The system may also remind you not to take a break when meetings are upcoming.” “the system may identify a signature indicating an operator may be planning to take a break soon (e.g., motion in chair, habitual information, clearing a to-do-list in an application, and/or other activity). In response, the system may encourage the operator to delay the break to a more appropriate time. The content of a meeting may also affect break timing and content. For example, a walking break may be recommended by the system before a phone-call based meeting, because the operator may not necessarily walk to the meeting.” (¶71)];
	“wherein the user is executing predetermined work different from driving” [See the user is executing office work (e.g.; work that’s different than driving): “The system may also remind you not to take a break when meetings are upcoming.” “the system may identify a signature indicating an operator may be planning to take a break soon (e.g., motion in chair, habitual information, clearing a to-do-list in an application, and/or other activity). In response, the system may encourage the operator to delay the break to a more appropriate time. The content of a meeting may also affect break timing and content. For example, a walking break may be recommended by the system before a phone-call based meeting, because the operator may not necessarily walk to the meeting.” (¶71)];
	user is executing work “within a first mobile body which is an autonomously traveling” mobile body [See the OPS 100 includes the mobile body 101 that can autonomously travel: “The station 103 may include a charging station for the mobile portion 101. The mobile portion may use motive systems to travel to the charging station during periods of non-use. In some cases, charging arms or other extenders may fold out from the mobile portion 101 or charging station to charge the mobile portion during periods of non-use.” (¶30)… “The system may also be applied in workplace environments outside offices. In some cases, the system may be applied in environments such as automobiles” (¶93)];
	“a step of instructing” “to provide predetermined service to the user when it is judged that the user needs a break” [See the system is instructed to provide the user predetermined service (e.g.; encourage the user) to the user when it is determined that the user needs a break (e.g.; determine that user experienced long sedentary period, long physical activity, stressful period): “the system may encourage an extended break after a long sedentary period. Alternatively, the system may encourage a sedentary break after a long physically active or stressful period.” (¶73)], but doesn’t explicitly disclose, “a step of judging whether a user needs a break on a basis of a degree of fatigue of the user determined based on user information relating to the user,” user “within a first mobile body which is an autonomously traveling vehicle;” “a step of instructing the first mobile body to provide predetermined service to the user when it is judged that the user needs a break, wherein the predetermined service is a service that changes an environment within the first mobile body to an environment state which is different from an environment state during execution of the predetermined and is a service for alleviating fatigue of the user accumulated during execution of the predetermined work.”
	However, Chan disclose, user “within a first mobile body which is an autonomously traveling vehicle;” [See the user (e.g.; occupant passenger who doesn’t drive the car) is within a mobile body that is an autonomous traveling vehicle: “a vehicle including an occupant monitoring system, a robotic driving system, and a processing circuit coupled to the occupant monitoring system and the robotic driving system” (¶3)… “The occupant type may include,” “a passenger,” “A passenger refers to a rider in the vehicle who may control certain vehicle features, such as an entertainment system and a heating/air conditioning system and not others (e.g., driving controls, such as the brake pedal).” (¶41)];
	“a step of instructing the first mobile body to provide predetermined service to the user when it is judged that the user needs” a service, [See the system controls the vehicle to provide a predetermined service (e.g.; activate air conditioner to control the temperature to achieve comfortable environment) to the user (e.g.; occupant passenger who doesn’t drive the car) when the system determines that the user needs a service (e.g.; the system determines that the user needs service): “acquired occupant data is compared against preset values.” “the acquired occupant data is compared against reference occupant data.” “while in robotic driving mode, if an occupant's temperature increases above one-hundred degrees, processing circuit 150 may command the air-conditioning system to activate” “if the grip force on a handhold increases in robotic driving mode, processing circuit 150 may command the vehicle to slow down its speed. Thus, a user or occupant has a wide amount of customization possibilities via the setting input.” (¶67)… “The occupant type may include,” “a passenger,” “A passenger refers to a rider in the vehicle who may control certain vehicle features, such as an entertainment system and a heating/air conditioning system and not others (e.g., driving controls, such as the brake pedal).” (¶41)];
	“wherein the predetermined service is a service that changes an environment within the first mobile body to an environment state which is different from an environment state during execution of the predetermined work.” [See the predetermined service is a service that changes the environmental state (e.g.; activate air conditioner to change the environmental from uncomfortable to comfortable such that the system controls to change the temperature to achieve comfortable temperature) to an environmental state that is different than the environmental state when the user was performing predetermined work (e.g.; new environmental temperature is different than the temperature when the user was executing work such as occupant is experiencing discomfort and increasing the rate of perspiration while riding the autonomous car): “the occupant data may be acquired by an occupant monitoring system 130 using one or more sensors.” (¶58)… “processing circuit 150 may utilize a plurality of occupant data points to improve accuracy.” “if the temperature rises by five degrees Fahrenheit and the moisture content has increased by five percent (which may indicate an increase in perspiration); processing circuit 150” “turns on the air conditioning system. Thus, the combination of occupant data points led processing circuit 150 to determine there is discomfort, which impacted the vehicle operation command determination.” (¶39)… “acquired occupant data is compared against preset values.” “the acquired occupant data is compared against reference occupant data.” “while in robotic driving mode, if an occupant's temperature increases above one-hundred degrees, processing circuit 150 may command the air-conditioning system to activate” (¶67)… “The occupant type may include,” “a passenger,” “A passenger refers to a rider in the vehicle who may control certain vehicle features, such as an entertainment system and a heating/air conditioning system and not others (e.g., driving controls, such as the brake pedal).” (¶41)], but doesn’t explicitly disclose, “a step of judging whether a user needs a break on a basis of a degree of fatigue of the user determined based on user information relating to the user,” “instructing the first mobile body to provide predetermined service to the user when it is judged that the user needs a break,” “wherein the predetermined service” “is a service for alleviating fatigue of the user accumulated during execution of the predetermined work.”
	However, Heinrich disclose, “a step of judging whether a user needs a break on a basis of a degree of fatigue of the user determined based on user information relating to the user,” [See the system detects if the passenger/user needs a break on the basis of degree/level of fatigue of the user (e.g.; level of fatigue such as level of sleepiness/drowsiness/stress) based on user information (e.g.; monitored user information such as breathing, moods, sleep patterns, activity level etc.): “The Vital Signs Camera, with its unobtrusive pulse and breathing rate capabilities, enables tracking of moods, sleep patterns, and activity levels, and can be used to help detect” “passenger drowsiness (e.g., sleepiness levels), stress, and attention levels.” (¶29)];
[See the system instructs the mobile body to provide predetermined service (e.g.; detect user needs break based on detected user related parameters and adaptively provide service to the user based on making predetermined adjustment to the vehicle parameter) to the user/passenger based on detecting that the user needs a break: “one or more sensors is presented that receives one or more physiological parameters of a user sensed by the one or more sensors and causes adjustment of one or more vehicle parameters based on the one or more physiological parameters” “a mechanism to monitor changes in the physiological parameters and adjust the vehicle parameters based on those changes in an adaptive manner” (¶5)… “identify the user based on the sensed one or more physiological parameters, wherein the adjustment of the one or more vehicle parameters is based on pre-defined user settings. A user, whether driver or passenger, once identified by the wearable device, causes adjustment in pre-defined settings for that user (e.g., as learned) including one or any combination of vehicle seat settings, mirror settings, interior climate settings, playback of one or a combination of video or audio playback, driving plan settings, or game console settings.” (¶6)]; 
	“wherein the predetermined service” “is a service for alleviating fatigue of the user accumulated during execution of the predetermined work.” [See the system provides service (e.g.; adjustment to the seat) to the user, where the service is provided to the user to alleviate fatigue of the user (e.g.; set adjustment to alleviate pain/stress/fatigue) that is accumulated during execution of the predetermined work “one or more sensors is presented that receives one or more physiological parameters of a user sensed by the one or more sensors and causes adjustment of one or more vehicle parameters based on the one or more physiological parameters” “a mechanism to monitor changes in the physiological parameters and adjust the vehicle parameters based on those changes in an adaptive manner” (¶5)… “should a user recently experience lower back trauma, as monitored by postural information acquired” “by accelerometer sensors,” “upon identification, adjustments may be caused by signaling of the wearable device to vehicle logic resulting in a change to the pre-defined user settings (e.g., the lumbar control of the seat may be activated to a new position that alleviates pain, or the seat may be moved closer than the pre-defined setting to reduce stress on the lower back).” (¶7)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the mobile body of autonomously traveling vehicle where the user is situated, and combined the capability of instructing the mobile body to provide predetermined service to the user when it determines that the user needs predetermined service, where the predetermined service is changing the environment state to an environment state that is different than the environment state when the user was performing a predetermined work taught by Chan, and combined the capability of judging if the user needs a break on the basis of fatigue of the user based on monitoring information related to the user, and capability of instructing the mobile body to provide predetermined service to the user when the system judged that the user needs a break, where the predetermined service is a service that alleviates fatigue of [Chan: “the processing circuit, in conjunction with the occupant monitoring system, operates to relieve discomfort from the occupants of a self-driving vehicle.” (¶19)], and in order to accurately interpret the measured parameters related to the user to determine the level of fatigue  [Heinrich: “The memory 44 may also include user data, including weight, height, age, gender, goals, body mass index (BMI) that may be used by the microcontroller executing executable code to accurately interpret the measured parameters.” (¶50)… “help detect driver and/or passenger drowsiness (e.g., sleepiness levels), stress,” (¶29)].

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoyt, Heinrich, and Chan as applied to claim 1 above, and further in view of Amin et al. (US20140129302A1) [hereinafter Amin] and Meij et al. (US20190049988A1) [hereinafter Meij].
Claim 6 (amended):
	Regarding claim 6, Hoyt, Heinrich, and Chan disclose all the elements of claim 1. 
	Regarding claim 6, Hoyt further disclose, “when it is judged that the user needs a break, the managing unit instructs” “to provide goods or service to the user within the first mobile body” [See the system is instructed to provide the user predetermined “the system may encourage an extended break after a long sedentary period. Alternatively, the system may encourage a sedentary break after a long physically active or stressful period.” (¶73)], but Hoyt and Chan do not explicitly disclose, “when it is judged that the user needs a” service/break “the managing unit instructs a second mobile body to provide goods or service to the user within the first mobile body,” “wherein the second mobile body is an autonomously traveling vehicle other than the first mobile body”
	However, Amin discloses, “when it is judged that the user needs a” service/break “the managing unit instructs a second mobile body to provide goods or service to the user within the first mobile body,” [See when it is judged that the user needs a break (e.g.; user is on break and requires some on demand service), the system instructs the service delivery system to provide services (e.g.; delivery via mobile vehicle) to the user at the user’s location where the user is taking a break: “a computing device can operate an application for requesting on-demand services. The application can provide user interface features that provide a user of the application with information for enabling the user to request a particular type of service.” (¶13)… “a user can request food to be delivered to his or her office, and the on-demand service system can determine available food providers that satisfy the user's request and arrange for a food provider to perform the service.” (¶15)… “On-demand services can include food services (e.g., users can order food, request mobile food providers such as food trucks, request dessert providers such as ice cream trucks), delivery services,” “or other services that the user can request via the on-demand service system.” (¶32)], but doesn’t explicitly disclose, “second mobile body to provide goods or service to the user” “wherein the second mobile body is an autonomously traveling vehicle other than the first mobile body”
	However, Meij discloses, “second mobile body to provide goods or service to the user” “wherein the second mobile body is an autonomously traveling vehicle other than the first mobile body” [See the mobile device delivering food to the customer: “the autonomous delivery vehicle 10 is loaded with prepared food” “The autonomous delivery vehicle 10 is then” ‘leaves the food preparation store and navigates autonomously to one or more delivery locations 19 where the customer 14 can access the food for removal after an appropriate verification process has taken place” (¶32)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of instructing a mobile unit such as a delivery truck to provide services to the user when the system determines that the user is in break taught by Amin and the capability of providing food delivery to the user using an autonomous vehicle taught by Meij with the system taught by Hoyt, Heinrich, and Chan as discussed above. A person of ordinary skill in the work support system field would have been motivated to make such combination in order to have the advantage of providing the user with options in an efficient and user-friendly manner to make selection based on user preference to get the best services delivered to the user as desired by the user [Amin: “to quickly provide the user with sufficient details in placing the order. In this manner, functionality, such as communicating a variety of information to the user, can be aggregated and provided to the user in an efficient and user-friendly manner.” (¶65)], and in order to efficiently communicate delivery information [Meij: “The autonomous delivery vehicle of the present invention also includes at least one wireless communications module allowing for communication to and/or from the vehicle. In this way, the autonomous delivery vehicle can send and receive information in relation to its location and status and receive updates to allow more efficient operation and/or delivery.” (¶36)]
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant responds
(a)	Rejections Under 35 U.S.C. §102 
	That is, Hoyt discloses that the system encourages a break, changes break timing, or varies break duration. However, Hoyt fails to disclose that the system determines "the degree of fatigue of the user." As a result, Hoyt also fails to disclose that the system judges whether the user needs a break on a basis of "the degree of fatigue of the user."
	However, Chan dose not state that fatigue of the user is accumulated during execution of work. Then, Chan fails to disclose that processing circuit provides "a service for alleviating fatigue of the user accumulated during execution of the predetermined work" to the user.
(Page: 6-7)

With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response. 

Applicant’s arguments are fully considered, but for the above described reasons, they are moot; therefore, claims 1-8 are rejected under 35 U.S.C. 103 in view of the references as presented in the current office action.

Applicant's arguments filed 02/25/2021 have been fully considered but they are not persuasive. 
Applicant responds
(b)	Rejections Under 35 U.S.C. §103 
	 
Here, in Hoyt, if the office productive structure (OPS) is applied in automobiles, the operator is not necessarily the user "executing predetermined work different from driving." That is, Hoyt fails to disclose the user information relating to the user "executing predetermined work different from driving." (Page: 5)

With respect to (b) above, Examiner appreciates the interpretative description given by Applicant in response. 
See Hoyt teaches the user is an operator/employee performs work other than driving: “The system may also remind you not to take a break when meetings are upcoming.” “the system may identify a signature indicating an operator may be planning to take a break soon (e.g., motion in chair, habitual information, clearing a to-do-list in an application, and/or other activity). In response, the system may encourage the operator to delay the break to a more appropriate time. The content of a meeting may also affect break timing and content. For example, a walking break may be recommended by the system before a phone-call based meeting, because the operator may not necessarily walk to the meeting.” (¶71).
Applicant’s arguments are fully considered, but for the above described reasons, they are not persuasive; therefore, claims 1-8 are rejected under 35 U.S.C. 103 in view of the references as presented in the current office action.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116